DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 19, 20, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dua et al (2010/0199406 A1: figures 1-6F, 8A-11, 24-26, 35A-H, 37A-38, 39B-C and 50; and paragraphs 60, 64, 65, 67, 72, 73, 75, 78, 86, 101, 107, 108, 125, 132, 148, 151, 152, 164 and 191).
Dua et al teach a method of manufacturing a wearable article (shirts, pants or shoes, see figure 50 and paragraph 60), the method comprising: providing a non-woven textile  (100) and thermoforming portions (104) to varying degrees (figures 4A-4C) such that the thermoformed region (104) varies from filamentous to non-filamentous.  Clearly, non-filamentous regions will be higher in density and have a lower modulus of elasticity.  The reference states that needle punching is performed to strengthen the bond between materials, see paragraph 107.  The reference teaches spot heating of the portions to be heat bonded only by radio frequency or chemical heating.  This spot heating is done prior to being compressed, such that portions of the article that are not heat bonded are not subjected to elevated temperatures, see paragraph 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al taken together with Shimizu (Japanese reference 2013-241072 A: figures 1-5 and the attached mechanical translation).
Dua et al disclose all claimed features except for the thermoformed article to be laser trimmed after shaping.
Shimizu discloses a process of shaping an article (1) between an upper die (21) and a lower die (22) wherein the layup includes a non-woven layer (10).  The resulting molded article is laser trimmed around the edges as illustrated in figure 4 to give the final article illustrated in figure 5.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process of Dua et al by laser trimming a molded article as disclosed by Shimizu for the purpose of removing unwanted material from the molded article as is well known in the art.
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al taken together with Fokken et al (EP 2862971 B1: figures 1, 2, 7 and 8 and the attached mechanical translation).
Dua et al disclose all claimed features except for the step of forming holes in the article.
Fokken et al disclose forming a composite article having fibers therein wherein holes are formed in the article by mechanical cutting or using a laser.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process of Dua et al by forming holes in the layered article as disclosed by Fokken et al for the purpose of forming a composite article having desired mechanical properties as a result of cut fibers.
Allowable Subject Matter
Claims 16-18 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 16, none of the prior art teaches or suggests the process of claim 15 wherein prior to thermoforming the first portion, stacking multiple nonwoven textile layers to define the first portion, wherein the multiple nonwoven textile layers include a first outer layer, a second outer layer, and at least one intermediate layer disposed between the first outer layer and the second outer layer, and wherein the at least one intermediate layer extends only in the first portion.  The closest prior art (Dua et al) discloses thermoforming a multiple layered article in select locations to change the density of those locations, but the reference does not disclose or suggest placing an intermediate layer only in those portions to be thermoformed.  This allows for more material to be compressed to form structural portions of the article such as buckles, snaps, recesses and closure devices.  It is noted that when a pair of pants is formed an additional layer is used to form the pocket as illustrated in figure 38 of Dua et al, but the additional layer forms the pocket and is not placed between two layers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        5/21/2022